Citation Nr: 0844057	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-16 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The record reflects that the veteran attended a travel board 
hearing before the undersigned at Columbia, South Carolina, 
in September 2008.  The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims he is entitled to service connection for 
PTSD.  Service connection for PTSD requires a diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).

The veteran asserts that he witnessed and participated in 
combat operations while stationed in Vietnam.  However, a 
review of his service personnel records fails to reveal any 
decorations, awards, military occupational specialty, or 
administrative remarks which would support his contention of 
engaging in combat with the enemy.  Thus, his claimed 
stressors are not considered verified on the basis of his lay 
testimony alone and must be verified through alternate 
sources of evidence.  See 38 C.F.R. § 3.304(f)(1).  The 
veteran claims, in a statement made in September 2005, that 
while he was serving in Vietnam, sometime between January 
1967 and March 1967, during his daily routine of delivering 
supplies, apparently with his unit, the 410th Transportation 
Co., the convoy he was riding in was ambushed and in the 
resulting firefight, the veteran believes he was responsible 
for killing a child.  The veteran further states that while 
assigned to the 410th Transportation Co., between August and 
October of 1966, he was unloading cargo from a cargo ship in 
Da Nang Harbor when a Vietcong came along side the ship and 
attempted to blow the ship up.  The military police were able 
to drop water grenades and kill the Vietcong, but the veteran 
witnessed the explosion and subsequently the floating dead 
body in the water.  However, further investigation of these 
claimed incidents is necessary with regards to his PTSD 
claim.  Specifically, the Board finds that the veteran has 
provided sufficient detail to submit a search request to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
asking them to provide any available information which might 
corroborate the veteran's asserted in-service stressor.  If 
information is obtained which verifies the veteran's 
stressor, schedule him for an examination to determine if 
this stressor is related to his current diagnosis of PTSD.

Accordingly, the case is REMANDED for the following action:

1.	Review the file and prepare a summary 
of the stressors claimed by the veteran 
including:  (1)  attack on the 410th 
Transportation Co.'s daily convoy 
between January 1967 and March 1967 and 
(2) explosion near cargo ship being 
offloaded by the 410th Transportation 
Co. in Da Nang Harbor between August 
and October 1966.  

2.	Send a letter to the U.S. Army & Joint 
Services Records Research Center 
(JSRRC) asking them to provide any 
available information which might 
corroborate the veteran's asserted in-
service stressors.  Please provide 
JSRRC with the following:  the prepared 
summary of the veteran's claimed 
stressors, copies of the veteran's DD-
214, and any service personnel records 
obtained showing service dates, duties, 
and units of assignment.  All efforts 
to obtain these records should be 
documented in the claims folder.  
Requests must continue until the AOJ 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  

3.	If, and only if, the AOJ is able to 
verify the veteran's claimed stressor, 
schedule the veteran for a VA 
psychiatric examination to determine 
the existence and etiology of any 
currently manifested PTSD.  All 
indicated studies, tests, and 
evaluations deemed necessary should be 
performed.  In determining whether the 
veteran has PTSD due to an in-service 
stressor, the examiner is hereby 
notified that only the verified history 
detailed in the records by the JSRRC or 
the AOJ may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, the examiner 
must specifically identify which 
stressor detailed in the report of 
JSRRC serves as the basis for that 
conclusion, or whether the currently 
manifested PTSD is related to other 
nonservice or non-verified events 
specified in the examination report.  
The claims file must be made available 
to the examiner for review and the 
examination report should reflect that 
such review is accomplished.  A 
complete rationale for all opinions 
offered should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




